Citation Nr: 1621397	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-08 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for tinnitus.

2.  Entitlement to an increased rating for bilateral pes planus.

3.  Entitlement to an increased rating for low back strain.

4.  Entitlement to an increased rating for bilateral ankle sprain.

5.  Entitlement to an increased rating for bilateral hearing loss.

6.  Entitlement to an increased rating for lipoma right temple.

7.  Entitlement to an increased rating for hemorrhoids.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


9.  Entitlement to service connection for right earache to include as secondary to hearing loss.

10.  Entitlement to service connection for sinus infection.

11.  Entitlement to service connection for left knee separation and tendonitis to include as secondary to pes planus, low back, and ankle disabilities.  

12.  Entitlement to service connection for a cervical spine/ neck/ upper back condition to include degenerative joint disease of the cervical spine, to include as secondary to pes planus and low back disabilities. 

13.  Entitlement to service connection for a left shoulder condition to include as secondary to low back and pes planus disability.

14.  Entitlement to service connection for left upper extremity numbness to include as secondary to low back and pes planus disability.

15.  Entitlement to service connection for seizures to include as secondary to lipoma right temple.

16.  Entitlement to service connection for dizziness, to include as secondary to pes planus and low back disabilities.

17.  Entitlement to service connection for urinary problems/ benign prostatic hypertrophy (BPH), to include as secondary to low back disability.

18.  Entitlement to service connection for chemical burn residuals of the eyes.

19.  Entitlement to service connection for skin rashes to include as due to radiation exposure.

20.  Entitlement to service connection for tuberculosis.

21.  Entitlement to service connection for a right knee condition to include as secondary to pes planus, low back, and ankle disabilities.

22.  Entitlement to service connection for radiculopathy of the bilateral lower extremities to include as secondary to pes planus.

23.  Entitlement to service connection for headaches, to include as secondary to service-connected lipoma right temple, hearing loss, low back and foot disabilities.

24.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include depression with emotional trauma, adjustment disorder, and claustrophobia and PTSD, to include as secondary to service-connected lipoma right temple, hearing loss and foot disabilities.

25.  Entitlement to service connection for an acquired psychiatric disorder to include depression with emotional trauma, adjustment disorder and claustrophobia and PTSD, to include as secondary to service-connected lipoma right temple, hearing loss and foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1971 to August 1974, December 1980 to December 1985, and February 1986 to February 1992.  The Veteran's military personnel records support he worked with ASROC weapons systems as a maintenance man and received education on nuclear weapons procedures. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia Regional Office (RO).

The Veteran has been incarcerated since 2002.

The Board notes that the RO characterized the Veteran's claim for entitlement to service connection for headaches as a claim requiring new and material evidence to reopen.  The Veteran's claim for service connection for headaches was denied in an October 1998 rating decision.  Within one year of the decision, in December 1998, the Veteran's spouse submitted a statement detailing the nature of the Veteran's headache condition.  This constitutes new evidence which prevented the October 1998 from becoming a final decision.  As such, the claim has remained open.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for bilateral knees, acquired psychiatric disorder, skin disorder, left shoulder condition, left upper extremity condition, headaches, cervical spine/ neck/ upper back condition, seizures, dizziness, and bladder disorder; and increased rating for bilateral pes planus, low back strain, bilateral ankle sprain, bilateral hearing loss, lipoma right temple, and hemorrhoids, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned an initial 10 percent disability rating throughout the appeal period, the maximum authorized under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2015).

2.  Evidence received since the July 1992 decision is not cumulative and redundant and does raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder to include depression with emotional trauma, adjustment disorder and claustrophobia and PTSD.

3.  The preponderance of the evidence is against finding that the Veteran has a right earache condition that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a radiculopathy of the bilateral lower extremities condition that is etiologically related to a disease, injury, or event which occurred in service.

5.  The preponderance of the evidence is against finding that the Veteran has a sinusitis condition that is etiologically related to a disease, injury, or event which occurred in service.

6.  The preponderance of the evidence is against finding that the Veteran has a tuberculosis condition that is etiologically related to a disease, injury, or event which occurred in service.

7.  The preponderance of the evidence is against finding that the Veteran has chemical burn residuals of the eyes that is etiologically related to a disease, injury, or event which occurred in service.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155  (West 2015); 38 C.F.R. § 4.87, DC 6260 (2015).

2.  Evidence received since the July 1992 decision is new and material with respect to the service connection claim for an acquired psychiatric disorder, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108  (West 2014); 38 C.F.R. § 3.156  (2015). 

3.  Service connection for a right earache disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for a radiculopathy of the bilateral lower extremities disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Service connection for a sinusitis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  Service connection for a tuberculosis disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  Service connection for chemical burn residuals of the eyes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duties to Notify and Assist

In this case, in regard to the right earache, radiculopathy of bilateral lower extremities, sinusitis, tuberculosis, and chemical burn residuals of the eye service connection issues denied herein, September 2008, November 2008 and January 2009 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in May 2008, October 2010 and January 2011.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted appropriate diagnostic tests.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The tinnitus appeal in this case arises from the Veteran's disagreement with the initial rating following the RO's grants of service connection for tinnitus.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  At any rate, with respect to the tinnitus claim, the Board notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

Service connection for an acquired psychiatric disorder was originally denied by a July 1992 rating decision for lack of currently diagnosed psychiatric disability.  The Veteran did not appeal the denial.  As such, the decision is final.  

Since July 1992, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  Specifically, the Veteran has been diagnosed with depressive disorder and he reported suffering from depression in service as reflected in his STRs.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

Service Connection Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Service Connection for Right Earache; Radiculopathy of the Bilateral Lower Extremities; Sinusitis: No Current Disability

In regard to the Veteran's claims for entitlement to service connection for right earache, entitlement to service connection for radiculopathy of the bilateral lower extremities, and entitlement to service connection for sinusitis, the Board finds no present disability and thus no basis warranting grant of service connection.

The Veteran was treated in service for an earache.  There is no other indication of an earache in or after service.  During the Veteran's October 2008 audio examination, there was no indication or report of ear infection.  Right earache has not been diagnosed or reported during the pendency of the appeal.

The Veteran appeared for a VA examination in May 2008.  The examiner found no pathology to render a diagnosis of radiculopathy of the right and left lower extremity, despite the Veteran reports of leg pain.  During the October 2010 VA examination, there was again no objective evidence to support a diagnosis of radiculopathy of either lower extremity.  Radiculopathy of either lower extremity has not been diagnosed during the pendency of the appeal.

The Veteran appeared for a VA examination in October 2010 with January 2011 addendum.  The Veteran reported treatment for sinus problems in service with worsening of symptoms in 1999 and 2000 with nasal congestion and sinus infection.  During the examination, a CT scan of the head was unremarkable for any sinus disease.  The examiner found no objective evidence to base a diagnosis of current chronic sinus condition.  Sinusitis has not been diagnosed during the pendency of the appeal.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that right earache, radiculopathy of the bilateral lower extremities and sinusitis conditions currently exist or have existed at any time during the course of the appeal.  Because the Veteran does not have a current disability in regard to these claims, the Board finds that service connection must be denied.

To the extent to which the Veteran claims he has a current right earache, radiculopathy of the bilateral lower extremities and sinusitis disability, the Board notes that the Veteran is indeed competent to testify as to such observable symptomatology; for example, the Veteran states that he experiencing numbness and pain in his lower extremities.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claims.  As well, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with any right earache, radiculopathy of the bilateral lower extremities and sinusitis disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits in question are therefore denied.

There is no medical evidence showing that each disability in question has been present at any time during the pendency of the claim for service connection for a right earache, radiculopathy of the bilateral lower extremities and sinusitis disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to these claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Service Connection for Tuberculosis

The STRs reflect that during the Veteran's separation examination he was noted as not having TB.  In March 2007, the Veteran was examined and no evidence of active TB was found, although a positive PPD test was noted.  The Veteran has indicated no evidence which links the positive PPD  test with service.  He has indicated he began testing positive for TB once he was incarcerated, ten years after separation from service.

The Board notes that the Veteran does not have a diagnosis of active tuberculosis, but notwithstanding, the Veteran himself, through his statements, is not competent to establish a connection between any present tuberculosis and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board finds no basis to find any current tuberculosis is as likely as not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of tuberculosis, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



Service Connection for Chemical Burn Residuals of the Eyes

STRs reflect that in July 1984 the Veteran was treated for an alkali burn to his left eye while in service, when cleaning soap entered his eye.  He was treated with an ointment and an eye patch for two days and returned to service after the patch was removed.  

The Veteran, in his November 2013 statement, indicates his belief that this chemical burn caused skin, bone, and intestinal cancer.  There is no evidence in the record that the Veteran suffers from cancer, and no evidence in the record that the Veteran has suffered from residuals of an in-service chemical burn to his eyes during the pendency of the appeal.  Besides the fact that the Veteran wears glasses, there is no indication of an eye disability found in the VA examinations of record.

The Board notes that the Veteran does not have a diagnosis of chemical burn residuals of the eyes, but notwithstanding, the Veteran himself, through his statements, is not competent to establish a connection between any present eye disability and his service.  The Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board finds no basis to find any current chemical burn residuals of the eyes is as likely as not a result of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of chemical burn residuals of the eyes, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


Increased Rating for Tinnitus

The RO rated the Veteran's tinnitus as 10 percent disabling pursuant to DC 6260, which provides that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2015). 

Because the rating of 10 percent for tinnitus is the maximum rating assignable under 38 C.F.R. § 4.87, DC 6260, the Veteran in this case is not entitled to a higher rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Given that the Veteran is already in receipt of the maximum schedular rating for tinnitus, the potential application of 38 C.F.R. § 3.321(b)(1)  has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's tinnitus, and the severity thereof, which is manifested by symptoms of recurrent ringing in the ears, is contemplated by the schedular criteria, as shown above.  There are no other ratable symptoms stemming from the disability.  Comparing the Veteran's disability level and symptomatology for tinnitus alone to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  As such, referral for consideration for an extraschedular evaluation is not warranted. 

ORDER

An initial rating higher than 10 percent for tinnitus is denied.

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for right earache is denied.

Service connection for radiculopathy of the bilateral lower extremities is denied.

Service connection for sinusitis is denied.

Service connection for tuberculosis is denied.

Service connection for chemical burn residuals of the eyes is denied.


REMAND

Service Connection for Bilateral Knee Disabilities

The Veteran appeared for a VA examination in October 2010 with January 2011 addendum.  The examiner found no objective findings to support a diagnosis as to the bilateral knees, and found only bilateral patellofemoral pain syndrome.  Bilateral knee x-rays were radiographically normal.  The examiner found it was less likely as not that the bilateral knee condition was caused or aggravated by pes planus or low back strain.  A treatment note supports the left knee was injured in 1994 in a bicycle accident which resulted in a possible medial meniscus tear.  The examiner stated the bilateral knee condition is most likely caused by trauma and repetitive stress/overuse of the knees.  

A July 2013 treatment note of record states the Veteran "turns the ankles frequently and has knee and ankle pain secondary to the feet deformity."  The Veteran in October 2013 statement indicated that his knees "pop out of the joint."  Given this evidence submitted since the October 2010 VA examination, the Board finds an additional VA examination necessary, to opine if the Veteran suffers from a bilateral knee disability as secondary to his service-connected disabilities to include ankle or pes planus disabilities.

Service Connection for Acquired Psychiatric Disorder

The STRs reflect "depression and nervous trouble from being in Korea" and treatment for situational depression.  

The Veteran appeared for a VA psychiatric examination in October 2008.  The examiner diagnosed current depressive disorder NOS but stated that this was most likely related to the Veteran's present incarceration, not his military service.  The Veteran reported that he suffered from depression in service, but it was resolved after a few years.  In August 1999, the Veteran was hospitalized for depression, which he described as due to coping with legal issues.  

In August 1999, the Veteran was diagnosed with adjustment disorder with depressed and anxious mood.

The Board finds an additional VA examination required.  The Veteran has indicated his psychiatric disability could be related to his service-connected pes planus, which has not been considered by a medical opinion.  Further, a medical opinion is required to consider all diagnoses of record, including adjustment disorder. 

Service Connection for Skin Disorder

During the October 2010 VA examination, the Veteran reported generalized itching, but claimed no significant scars, ulcers, or rashes.

In a November 2013 statement, the Veteran indicated he suffers from skin cancer with severe itching, sores, and scaly skin on his head, scrotum, buttocks, arms and back.

Giving the Veteran the benefit of the doubt, and because the Veteran is competent to report skin rash, the Board finds an additional VA examination required to opine as to if the Veteran suffers from current skin disability as etiologically related to service, to include radiation exposure.

Service Connection for Left Shoulder and Left Upper Extremity Numbness

The Veteran has reported left shoulder and left arm pain and numbness which he believes is secondary to his service-connected disabilities, specifically low back and pes planus disabilities.  The Veteran's May 2008 and October 2010 VA examinations did not opine as to the Veteran's claimed left shoulder or left upper extremity numbness.  Giving the benefit of the doubt, the Board finds a VA examination required to opine as to if the Veteran suffers from current left shoulder and/or left extremity nerve disability as etiologically related to service or service-connected disabilities, to include low back and pes planus disabilities.

Service Connection for Headaches

The Veteran's STRs indicate in-service treatment for headaches.  The Veteran appeared for a VA examination in October 2010 with January 2011 addendum.  The Veteran reported experiencing headaches brought on by stress which began in service.  The examiner diagnosed tension headaches with unknown etiology.  The examiner stated that the headaches existed prior to service and were not permanently aggravated by service.  The examiner's rationale was that the frequency of headaches has decreased over time, therefore, permanent aggravation by service was not shown.  The Board finds this rationale inadequate, as it does not address how the headaches decreasing over time is related to the condition's natural progression.  As such, the Board finds a new VA examination required.

Service Connection for Cervical Spine/ Neck/ Upper Back 

The Veteran's STRs show a CT scan which noted bifid spinous process at C4.  The STRs also support complains of upper back and neck pain.  During an October 2010 VA examination with January 2011 addendum, the examiner indicated that bifid spinous process is a congenital deformity and presently diagnosed degenerative disc disease of the cervical spine is unrelated to this condition.  The examiner diagnosed mild degenerative disc disease of the cervical spine and opined it is age related.  The examiner opined there were insufficient findings to establish a diagnosis as to the upper back.  X-rays revealed unremarkable thoracic spine and slightly diminished intervertebral disc height at the C5-C6 level.  

As the Veteran is found to have a congenital defect of the cervical spine, the Board requires an additional medical opinion to clarify whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect and/or whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

Service Connection for Seizures and Dizziness

During the May 2008 VA examination, the examiner noted one episode of seizure of unknown etiology but found there is no documented EMG study establishing the Veteran suffers from a seizure disorder.  The examiner found there is no anatomical, clinical, or physiological medical evidence to relate a seizure disorder to the Veteran's service-connected right temple lipoma, because it is outside of the skull and brain.  During the October 2010 VA examination, the Veteran reported suffering a seizure in 2006 but none since then.

The STRs reflect complains of fainting or dizziness.  In the October 2010 examination, the Veteran reported occasional dizziness.  He also reported headaches associated with dizziness.

For each claim, the Board finds a VA examination necessary to determine if the Veteran suffers from a current seizure and/or dizziness disability as etiologically related to service, to include as secondary to service-connected disabilities, such as pes planus and low back disabilities.  All necessary diagnostic tests should be conducted.

Service Connection for Bladder Disorder

The Veteran appeared for a VA examination in October 2010 with January 2011 addendum.  The Veteran was noted to have an enlarged prostate and benign prostatic hypertrophy was diagnoses as the likely cause of the Veteran's urinary problems.  The examiner opined that this condition is likely age related and unrelated to the Veteran's low back strain.  

The STRs reflect that in December 1991 the Veteran reported frequent or painful urination.

Given the STRs, the Board finds an addendum VA opinion needed to clarify whether the Veteran's in-service bladder complaints are related to his current bladder condition.

Increased Rating Claims 

In regard to the claims of entitlement to an increased rating for (1) bilateral pes planus, (2) low back strain, (3) bilateral ankle sprain, (4) bilateral hearing loss, (5) lipoma right temple, (6) hemorrhoids, in his April 2016 Appellant Brief, the Veteran's representative states that the service-connected disabilities have worsened since the last VA examinations.  The Veteran has not been afforded a VA examination since 2011.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected disabilities on appeal.


TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee disabilities.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's bilateral knees presently and throughout the pendency of the appeal.  

(b)  With respect to each bilateral knee disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include pes planus, ankle, and low back disabilities.

(c)  In formulating the above opinions, the examiner is requested to discuss the July 2013 treatment note of record that states the Veteran "turns the ankles frequently and has knee and ankle pain secondary to the feet deformity," and the Veteran's statements, including that his knees "pop out of the joint."  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's acquired psychiatric condition presently and throughout the pendency of the appeal.  Please comment if the Veteran has suffered from a diagnosis of claustrophobia and/or PTSD during the appeals period.

(b)  With respect to each acquired psychiatric disorder identified by the examiner and diagnosed during the pendency of the appeal, including adjustment disorder, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include lipoma right temple, hearing loss and pes planus disabilities.

(c)  In formulating the above opinions, the examiner is requested to discuss STRs which reflect "depression and nervous trouble from being in Korea."

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed skin disorder.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's skin condition presently and throughout the pendency of the appeal.  Please comment if the Veteran has suffered from a diagnosis of skin cancer.

(b)  With respect to each skin disorder identified by the examiner and diagnosed during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, to include by radiation exposure, or was caused or permanently aggravated by the Veteran's service-connected disabilities.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed left shoulder and left upper extremity numbness disabilities.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's left shoulder and left upper extremity at present and throughout the pendency of the appeal, including all musculoskeletal and nervous system diagnoses, encompassing the Veteran's complaints of pain and numbness.  

(b)  With respect to each left upper extremity disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include pes planus, ankle and low back disabilities.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed headache disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a) The examiner should identify all currently diagnosed headache disorders at present and throughout the pendency of the appeal.

(b) For each currently diagnosed headache disorder, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s) during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include lipoma right temple, hearing loss, pes planus, ankle and low back disabilities.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed cervical spine/ neck/ upper back disabilities.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's cervical spine/ neck/ upper back presently and throughout the pendency of the appeal.

For any congenital or developmental defects diagnosed for the Veteran's cervical spine/ neck/ upper back condition, including bifid spinous process diagnosed by the October 2010 examiner: 

(b)  Indicate if any diagnosed disability constitutes a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

(c)  If the examiner determines that a congenital defect is present, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

(d)  If the examiner determines that the Veteran's cervical spine/ neck/ upper back disability includes any congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

(e)  For any cervical spine/ neck/ upper back disorder that is not congenital in nature and/or did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include pes planus, ankle and low back disabilities.

7.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed seizure and dizziness disabilities.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's claimed seizures and dizziness.  

(b)  With respect to each disorder as to seizure and dizziness identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include pes planus, ankle and low back disabilities.

(c)  Please address the STRs which reflect dizziness and fainting.

8.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bladder disability to include benign prostatic hypertrophy (BPH).  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's claimed bladder disorder to include benign prostatic hypertrophy (BPH).  

(b)  With respect to each bladder disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, or was caused or permanently aggravated by the Veteran's service-connected disabilities to include low back disability.

(c)  Please address the STRs which reflect complaints of urinary frequency and pain.

9.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected (1) bilateral pes planus, (2) low back strain, (3) bilateral ankle sprain, (4) bilateral hearing loss, (5) lipoma right temple, and (6) hemorrhoids.  All appropriate diagnostic testing should be completed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal.

The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner(s) for review in conjunction with the examination, and the examiner(s) should note that it has been reviewed.  

For all examinations, the examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  The examiner should specifically address the Veteran's service treatment and personnel records, as well as the Veteran's lay assertions. 

10.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


